Citation Nr: 1548245	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent before November 19, 2013, and a rating in excess of 50 percent since November 2013, for depression.


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973 and from December 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in June 2014, the RO increased the rating for depression from 30 percent to 50 percent, effective November 2013.  Since the Veteran did not express satisfaction at that time, Veteran's appeal for a higher rating proceeded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

In a writing received by VA in October 2015, the Veteran withdrew his appeal for a higher rating for depression


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rating decision in September 2011, the RO continued a 30 percent rating for depression.   In June 2014, the RO increased the rating for depression from 30 percent to 50 percent and the Veteran's appeal continued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  After the issue was certified for appeal before the Board, the Veteran, in a writing received in October 2015, stated that he wished to withdraw his appeal for a higher rating for depression. 

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the foregoing claims, the Board does not have appellate jurisdiction and the appeal as to the claims for an increased rating for depression is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for a rating in excess of 30 percent before November 19, 2013, and a rating in excess of 50 percent since November 2013 for depression is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


